This is also a companion suit to Nos. 5885, 195 So. 839, and 5886, 195 So. 828, on the docket of this court, decided today.
Plaintiff sues for damages resulting from physical injuries alleged to have been sustained by him in the collision between the Gross car and his own truck, fully described and discussed in the opinion in said suit No. 5886; for funeral expenses of his son and wife; for medical and transportation expenses incurred in their treatment and for the damage done to his truck. The total sued for is $9,800. He recovered judgment for $930 composed of the following items:
  Funeral expenses of minor son ..... $150.00
  Medical expenses for wife and
   children .........................   30.00
  Damages to automobile .............  150.00
  Personal injuries, pain, suffering,
   etc. .............................  600.00

Plaintiff appealed from this judgment and asks for substantial increase thereof. Save in the respects mentioned, the pleadings and issues in this case, the motions and exceptions filed below and here, are identical with those appearing in companion suit No. 5885.
Plaintiff was not seriously hurt in the accident. He returned home after being examined and given first aid by a physician in Lake Providence. Naturally, he was shocked, bruised and sore therefrom for several days. His back injury had not fully disappeared at the time of trial, over eight months subsequent to the accident. The testimony in the case supports the lower court's judgment on plaintiff's money demand.
For the reasons herein assigned and for those assigned in said suit No. 5886, the judgment appealed from is affirmed.
And for the reasons assigned in our opinion in said suit No. 5885, this appeal, so far as it involves and concerns the revocatory action, in keeping with the provisions of Act 19 of 1912, is hereby transferred to the Supreme Court of the State; and plaintiff is given ninety days from the finality of the money judgment herein, in which to perfect the transfer by filing in the Supreme Court the proper transcript; and in default of plaintiff's compliance with this order within said time, the appeal to this court as regards the revocatory action, will be deemed to have been abandoned. *Page 839